Baldwin, J., delivered the opinion of the Court
Terry, C. J., and Field, J., concurring.
The defendants are in no condition to avail themselves of the points made in their briefs, if, indeed, there is anything in them. In the first place, there seems to be no statement. In the second, the allegations of the complaint are not specifically denied; and, in the third place, we think that the only point seriously urged by the appellants—the want of consideration in the paper sued upon—is unfounded, because whatever the rule may be at common law, the statute (Wood’s Digest, 75, 81) makes such an instrument as that sued on, prima facie evidence of indebtedness, though no consideration be expressed therein.
Judgment affirmed.